                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA
                               Crim. No. 18-215 (ADM/TNL)


UNITED STATES OF AMERICA,                    )
                                             )
               Plaintiff,                    )
                                             )              DEFENDANT’S
          v.                                 )            MOTIONS IN LIMINE
                                             )
BRANDON BROOKS-DAVIS,                        )
                                             )
               Defendant.                    )



     Brandon Brooks-Davis hereby makes the following Motions In Limine regarding trial

of the above matter:

     1.        For an Order excluding any prior “bad act” evidence, if the government

               provides notice of its intent to do so in this case. A separate memorandum

               will be filed in support of this motion if the government provides notice of its

               intent to introduce any “other bad acts” evidence in this case.

     2.        For any Order excluding evidence of Mr. Brooks-Davis’s prior convictions

               should he exercise his right to testify.

     3.        For an Order precluding any witnesses from mentioning or referring to Mr.

               Brooks-Davis as a gang member or being affiliated with a gang.

     4.        For an order directing the government to disclose if they intend to call any so-

               called “confidential informants” as witnesses at trial, and, if so, to immediately

               identify them, provide all information relating to the informant’s deal,

               promises of leniency, arrangements with law enforcement, CI files, CI

                                                 1
         contracts, history of payments, criminal record (arrests and convictions), and

         all interviews and statements relating to this case and their dealings with Mr.

         Brooks-Davis, and all information known by the government bearing on the

         informant’s credibility.

5.       For an order that witnesses be sequestered and directed not to discuss their

         testimony with one another.

6.       Order law enforcement to testify in “street clothes” rather than in uniform.




Dated: April 09, 2019               Respectfully submitted

                                    /s/ A.L. Brown
                                    ___________________________
                                    A. L. Brown (# 331909)
                                    Capitol City Law Group, LLC
                                    The Allen Building
                                    287 East Sixth Street, Suite 20
                                    Saint Paul, Minnesota 55101
                                    Telephone (651) 705-8580
                                    Facsimile (651) 705-8581
                                    E-Mail: A.L.Brown@cclawg.com

                                    ATTORNEY FOR DEFENDANT




                                        2
